The petitioner established by a preponderance of the evidence *749that changing the permanency goal from reunification with the mother to placement for adoption was in the subject child’s best interests (see Matter of Michael D. [Antionette R.], 71 AD3d 1017 [2010]; Matter of Darlene L., 38 AD3d 552 [2007]; Matter of Jennifer R., 29 AD3d 1003 [2006]; Matter of Amanda C., 309 AD2d 744 [2003]). Given the child’s special needs, the fact that she has been in a foster home with her maternal grandmother for more than one half of her life, and that the mother failed to successfully address her anger management and mental health issues, the Family Court’s determination to change the permanency goal from reunification with the mother to placement for adoption had a sound and substantial basis in the record (see Matter of Michael D. [Antionette R.], 71 AD3d 1017 [2010]; Matter of Jennifer R., 29 AD3d 1003 [2006]; Matter of Amanda C., 309 AD2d 744 [2003]). Angiolillo, J.E, Hall, Austin and Miller, JJ., concur.